BEER, Judge
(concurring):
I respectfully concur. The majority correctly states the issues and I agree with the conclusions reached under the existent state of the record. However, I am troubled by the stipulation of both counsel which totally restricted the trial court’s ability to consider such extrinsic evidence as may have been available to ascertain, if possible, the intent of the testator. See LSA-C.C. Art. 1715 and Succession of Cardone, La.App., 271 So.2d 338, writ denied La., 273 So.2d 300; Giroir v. Dumesnil, 248 La. 1037, 184 So.2d 1.